Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10, 12-14, 16, 18, 21, 22, 30, 31, 32, 36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by international publication Speer et al. WO2010059155 (This is also under EP 2349840).
Re’ Claim 1, 21. (Original) Speer discloses an aircraft 400, comprising: a refueling boom 316, 422 comprising: a refueling boom structure 500, 502; a hoist (cable 510); and a boom aerodynamic control surface (506, 508); and a controller (Fig. 3 308) configured to cause the refueling boom to perform operations (para: 0091) comprising: lowering (Para0091 deploying), while the hoist is in a second actuator state mode (cable actuator powered for extending the cable), the refueling boom structure with the hoist while the boom aerodynamic control surface is deactivated (Para: 0092), determining that first transition conditions have been met (Boom is deployed); switching the hoist from the second actuator state mode to a first actuator state mode (Regarded as actuator stopped); and activating the boom aerodynamic control surface (Para 0062, elements 506, 508).
The Rejections applied to claim 1 are applied mutatis mutandis to the limitations of claim 21. Therefor claim 21 is rejected.
Re’ Claim 2. (Original) Speer discloses The aircraft of claim 1, wherein the operations further comprise: flying the refueling boom after the activating the boom aerodynamic control surface (As the boom would be automatically retracted following flying the boom PARA 0091).91,92,94-97,99

Re’ Claim 6. (Original) Speer discloses The aircraft of claim 1, wherein the first transition conditions comprise: a boom pitch angle (elevation of a boom pitch angle) greater than a first threshold angle; and a hoist cable rate less than a first threshold rate (as a cable slack is calculated to add cable slack or tension as desired Para 0091, 0096).
Re’ Claim 10. (Currently Amended) Speer discloses The aircraft of claim 1, wherein the operations further comprise: lifting the refueling boom structure from a stowed position with the hoist in a fourth actuator state mode (Column 18 Page 10).
Re’ Claim 12. (Original) Speer discloses The aircraft of claim 1, wherein the operations are performed while the aircraft is in flight (title and background).
Re’ Claim 13, 31. (Original) Speer discloses The aircraft of claim 1, wherein the operations further comprise: flying the refueling boom towards a fuselage of the aircraft while the hoist is in a zero actuator state mode (para 91); determining that second transition conditions have been met: switching the hoist from the zero actuator state mode to a first actuator state mode, and raising the refueling boom structure with the hoist (Para 0091, 0092, 0096-0098, Page 9 and 10).
The Rejections applied to claim 1 and 13 are applied mutatis mutandis to the limitations of claim 31. Therefor claim 31 is rejected.
Re’ Claim 14, 32. (Currently Amended) Speer discloses The aircraft of claim 13, wherein the raising the refueling boom structure comprises switching the hoist to a second actuator state mode from the first actuator state mode, and wherein the switching to the first actuator state mode comprises operating a clutch of the hoist to allow a transition from the second actuator state mode to the zero actuator state mode (Para 0091 Page 9 and 10 the transition to a parked position from deployed position).
Re’ Claim 16. (Original) Speer discloses The aircraft of claim 13, wherein the second transition conditions comprise a boom pitch angle less than a second threshold angle (determined by boom position and angle sensors 306).
Re’ Claim 18, 36. (Currently Amended) Speer discloses The aircraft of claim 13, wherein the operations further comprise: deactivating the boom aerodynamic control surface: and stowing the refueling boom with the hoist in a fourth actuator state made (para 0094).
Re’ Claim 30. (Original) Speer discloses The method of claim 21, further comprising: lifting the refueling boom structure from a stowed position with the hoist, wherein the lifting the refueling boom structure is with the hoist is in a fourth actuator state mode (Page 9 and 10 the transition to a parked position from deployed position).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 17, 26, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over international publication Speer et al. WO2010059155 (This is also under EP 2349840).
Re’ Claim 8, 17. (Currently Amended) Speer teaches The aircraft of claim 6, the aircraft having sensors, but does not specifically teach a dynamic pressure sensor configured to measure the aircraft dynamic pressure, wherein the first transition conditions further comprise: an aircraft dynamic pressure greater than a first threshold dynamic pressure, or Re’ Claim 17. wherein the first transition conditions further comprise: an aircraft dynamic pressure less than a second threshold dynamic pressure. The examiner takes official notice that it is old and well known in the art at the time of the invention for aircrafts not only to use dynamic pressure sensors as well as many other sensors but more specifically use these for refueling aircrafts to detect dynamic pressure to indicate when it is safe to deploy a refueling boom and subsequently when the pressure is too high and the boom should be retracted. There are clearly defined safety requirements which indicate recommended thresholds for this operation. 
Re’ Claim 26. (Original) Speer teaches wherein the first transition conditions comprise: a boom pitch angle (elevation of a boom pitch angle) greater than a first threshold angle; and a hoist cable rate less than a first threshold rate (as a cable slack is calculated to add cable slack or tension as desired Para 0091, 0096). But does not teach an aircraft dynamic pressure greater than a first threshold dynamic pressure. The examiner takes official notice that it is old and well known in the art at the time of the invention for aircrafts not only to use dynamic pressure sensors as well as many other sensors but more specifically use these for refueling aircrafts to detect dynamic pressure to indicate when it is safe to deploy a refueling boom and subsequently when the pressure is too high and the boom should be retracted. There are clearly defined safety requirements which indicate recommended thresholds for this operation. 
Re’ Claim 34. (Original) Speer teaches wherein the second transition conditions comprise a boom pitch angle less than a second threshold angle (determined by boom position and angle sensors 306). But does not teach an aircraft dynamic pressure less than a second threshold dynamic pressure. The examiner takes official notice that it is old and well known in the art at the time of the invention for aircrafts not only to use dynamic pressure sensors as well as many other sensors but more specifically use these for refueling aircrafts to detect dynamic pressure to indicate when it is safe to deploy a refueling boom and subsequently when the pressure is too high and the boom should be retracted. There are clearly defined safety requirements which indicate recommended thresholds for this operation.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642